Case 2:16-cv-00216-Z-BR Document 444 Filed 06/21/19   Page 1 of 1 PageID 7056



                      IN THE UNITED STATES DISTRICT
                    COURT FOR THE NORTHERN DISTRICT
                       OF TEXAS AMARILLO DIVISION


GWENDOLYN DOLORES RODGERS                 §
PATRICK, INDIVIDUALLY AND ON BEHALF       §
OF THE ESTATE OF ALTON RODGERS,           §
DECEASED,                                 §
                                          § Case No. 2:16-cv-00216-D-BR
      Plaintiff,                          §
                                          §
v.                                        §
                                          §
BARRY MARTIN, et al.,                     §
                                          §
      Defendants.                         §
                                          §


 SEALED OIG INVESTIGATIVE FILE PURSUANT TO COURT ORDER [DOC. 439]
